DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A (Claims 1-5) in the reply filed on 12 October 2020 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden during the search and examination of all the claims.  This is not found persuasive because t
The requirement is still deemed proper and is therefore made FINAL.
Examiner notes in the filed remarks the request for Correction of Species Listing. The Applicant provided chart of the listing of species in the Remarks filed 12 October 2020 is accepted. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As recited in the preamble of claim 1, the invention is drawn to a method for manufacturing a heat dissipation device. It is therefore unclear if the step of “performing evacuation, working fluid filling and final sealing processes for the constructed heat dissipation device” is positively required. It can be presumed that the heat dissipation device is manufactured after the steps of “forming a first basic structural body…” and “forming a wick structure…” For further examination purposes, it will be interpreted that the step of “performing evacuation, working fluid filling and final sealing” is required.
Claim 1 recites “all remaining structural portions” in line 6. This element is not defined in the specification meaning it is unclear what is included in “all remaining structural portions.” Since there is no definite bounds for the term “all remaining structural portions” it could be interpreted that there would be no remaining structural portions. 
Claims 2-5 are thus rejected for their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2017/0227297 A1).
Regarding claim 1, Wang teaches a method for manufacturing a heat dissipation device (Title; Abstract), comprising the following steps:
Forming a first basic structural body (110) layer by layer for constructing a heat dissipation device (Fig 1A-1B; [0035]);
Forming a wick structure (130) on one side surface of the first basic structural body and forming all remaining structural portions for constructing the heat dissipation device (Fig 1A-1B; [0035]); and
Performing evacuation, working fluid filling and final sealing processes for the constructed heat dissipation device ([0080]-[0081]).
Regarding claim 2, Wang teaches the first basic structural body (110) is formed using a material selected from the group consisting of copper ([0032]).
Regarding claim 3, Wang teaches the first structural body (110) for constructing the heat dissipation device is formed layer by layer through 3D printing ([0034]).
Regarding claim 4, Wang teaches the first basic structural body (110) is formed using material in a form of a powder form ([0075]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Roberts et al. (US 2018/0031330 A1) hereinafter Roberts.
Regarding claim 5, Wang teaches the method of claim 1 as discussed above but does not explicitly disclose the wick structure is formed using a material selected from the group consisting of copper, aluminum, nickel, gold, silver, titanium, stainless steel, ceramic, and any combination thereof. 
Roberts teaches method for producing heat transfer systems (Title; Abstract) and further teaches wick elements made of aluminum ([0061]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Wang such that the wick is made of aluminum as taught by Roberts for the advantage of using an easily obtainable material with well-known thermal properties (see Roberts, [0097]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/CHRISTINE BERSABAL/Examiner, Art Unit 3726                                                                                                                                                                                                        
/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726